Stay of order appointing receiver granted on the following conditions: (a) That defendant-appellant perfect the appeal and file and serve in mimeographed or printed form record and brief on or before November 26, and be ready for argument during the week of December 3; (b) that defendant-appellant consent to the payment of $1,000 to plaintiff-respondent from the funds on deposit in the State of New York National Bank conditioned also upon payment of an equal sum to defendant-appellant; (e) that defendant-appellant file an undertaking of $10,000. The conditions imposed in granting the stay are not to be deemed a ruling on the merits of any part of the controversy. Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ., concur.